Exhibit 10.01

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”) is made and entered into by and between CLF
Ashland LLC, a Delaware limited liability company hereinafter referred to as
“Landlord”, and Vitamin Shoppe Industries Inc., a New York corporation,
hereinafter referred to as “Tenant”. The Landlord and Tenant at times are
referred to herein individually as a “Party” and collectively as the “Parties”.
This Lease is entered into on this          day of August, 2012 (the “Effective
Date”).

RECITALS

A. Landlord will construct a 311,730 square foot warehousing and distribution
facility (the “Building”) on certain real property located in Hanover County,
Virginia (the “Land”). The Land is more particularly described on Exhibit A
attached hereto and incorporated herein by this reference. The Land, the
Building, the New Construction (as hereinafter defined) and all other
improvements to be constructed on the Land are hereafter collectively referred
to as the “Premises.”

B. Tenant desires to lease the Premises from Landlord, and Landlord desires to
lease the Premises to Tenant, pursuant to the terms and conditions set forth
herein.

C. NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:

AGREEMENT

ARTICLE I

LANDLORD’S TITLE AND DEVELOPMENT

1.1 Construction of Landlord’s Work.

(a) Landlord shall cause the Building to be constructed to a turnkey state and
condition in accordance with the terms of the Work Letter attached hereto as
Exhibit B and ready for acceptance by Tenant for the use for which they were
intended. Landlord, at Landlord’s expense shall procure all necessary licenses
and permits for the construction of the Building.

(b) Landlord agrees that on the Delivery Date (as defined in the Work Letter),
there will be filed of record all easements, covenants, waivers, approvals or
restrictions for access, utilities, parking, or other matters necessary for
completion of the Premises by Landlord in accordance with the Final Construction
Plans, as defined in Section 2 of the Work Letter to this Lease (collectively,
“Necessary Easements”).



--------------------------------------------------------------------------------

1.2 Landlord Representations. Landlord hereby warrants and represents to Tenant
that:

(a) Landlord has full power and authority to enter into this Lease and the
person executing this Lease on behalf of Landlord is authorized to do so;

(b) As of the Delivery Date, Landlord will have marketable fee simple title to
the Premises, subject only to recorded easements, covenants, restrictions,
encumbrances and other matters of record set forth in the owner’s policy(ies)
obtained by Landlord at the time of its acquisition of the Land, including,
without limitation, the Necessary Easements;

(c) As of the Delivery Date, the Premises shall be zoned to permit Tenant’s use
of the Premises in accordance with the uses permitted pursuant to Section 5.1 of
this Lease; and

(d) As of the Delivery Date, Landlord has received no written notice from any
federal, state, county, municipal, foreign or other governmental or regulatory
authority, agency, board, body, instrumentality, court or quasi governmental
authority (or private entity in lieu thereof) of (i) a violation with regard to
Environmental Laws (as hereinafter defined) related to the Premises, or (ii) the
presence of Regulated Substances (as hereinafter defined) at the Premises (other
than as permitted by applicable Environmental Laws), except as disclosed, and
specifically identified in writing to Tenant, in the environmental reports,
studies and other information relating to the environmental condition of the
Premises delivered by Landlord to Tenant.

1.3 Time For Completion.

(a) Landlord covenants and agrees with Tenant that Landlord will cause the
Delivery Date (as defined in the Work Letter) to occur not later than April 29,
2013 (the “Required Completion Date”), provided that such Required Completion
Date shall be (i) subject to a day-for-day extension for each day of actual
delays due to or resulting from Force Majeure (as defined in the Work Letter) or
the items listed in Section 8(c) of the Work Letter but not to exceed an
additional one hundred eighty (180) days in the aggregate, (ii) extended as
determined pursuant to Section 7 of the Work Letter relating to Change Orders
(iii) extended for such amount of time as Landlord reasonably determines as a
result of or as necessitated by a Tenant Delay (as defined in the Work Letter),
or (iv) at Landlord’s election, if Landlord has not extended the Fortna
Completion Date (as defined in the Work Letter) in accordance with Section 12 of
the Work Letter, Landlord may notify Tenant in writing no later than ninety
(90) days prior to the Delivery Date of the number of days the Delivery Date
will be delayed (not to exceed fourteen (14) days) and the Delivery Date shall
be extended by the number of days set forth in such notice.

(b) In the event that the Delivery Date does not occur on or before the Required
Completion Date, as extended in accordance with paragraph (a) hereof, as
Tenant’s sole remedy, Landlord shall allow the following rental credit:

 

  (i) if the Delivery Date does not occur within fourteen days following the
Required Delivery Date, an amount equal to Tenant’s daily prorated Base Rental
for each day from and including the Required Completion Date until the earlier
of the Rental Commencement Date and the fourteenth day following the Required
Delivery Date;

 

2



--------------------------------------------------------------------------------

  (ii) if the Delivery Date does not occur within fifteen (15) to thirty
(30) days following the Required Completion Date, an amount equal to double
Tenant’s daily prorated Base Rental for each day from and including the
fifteenth day following the Required Completion Date until the earlier of the
Rental Commencement Date and the thirtieth day following the Required Delivery
Date;

 

  (iii) if the Delivery Date does not occur within thirty-one (31) days to sixty
(60) days following the Required Completion Date, an amount equal to quadruple
Tenant’s daily prorated Base Rental for each day from and including the
thirty-first day following the Required Completion Date until the earlier of the
Rental Commencement Date and the sixtieth day following the Required Delivery
Date; and

 

  (iv) if the Delivery Date does not occur within sixty-one (61) days following
the Required Completion Date, beginning on the sixty-first day following the
Required Completion Date, an amount equal to 10 times Tenant’s daily prorated
Base Rental for each day from and including the sixty-first day following the
Required Completion Date to, but not including, the Rental Commencement Date.

1.4 Building Expansion.

(a) Tenant may elect to have Landlord (i) expand the Building by up to a maximum
of one hundred and twenty thousand (120,000) square feet of contiguous space on
the same grade as the primary building (the “Building Expansion”) or
(ii) construct a new building on that portion of the Land depicted on Exhibit C
hereof (the “New Building”), by providing Landlord with written notice of its
election (the “Expansion Notice”) and specifying whether Tenant is electing the
Building Expansion or the New Building (such election, the “New Construction”).
Within thirty (30) days following receipt of the Expansion Notice, Landlord and
Tenant shall use good faith efforts to determine the rent constant for the New
Construction which shall be based on the prevailing cap rates for single tenant
industrial distribution warehouses in the Richmond, Virginia market taking into
account Tenant’s credit worthiness, the Premises location, and total cost of
development for the expansion, among other reasonable factors. If Landlord and
Tenant cannot agree upon a rent constant for the New Construction, Tenant may
rescind the Expansion Notice.

 

3



--------------------------------------------------------------------------------

(b) If Landlord and Tenant agree upon the rent constant for the New Construction
(such agreed upon number, the “Expansion Rent Constant”), within sixty (60) days
thereafter, Landlord shall provide Tenant with an estimate of the preliminary
costs (the “Preliminary Costs”) to be incurred by Landlord in connection with
the New Construction, including without limitation, architectural drawings,
preliminary plans and specifications, permitting, legal fees and title and
survey (“Preliminary Estimate”). Tenant shall have thirty (30) days following
receipt of the Preliminary Estimate to notify Landlord if it desires to proceed
with the New Construction. If Tenant does not elect to proceed, Tenant may
rescind the Expansion Notice. If Tenant elects to proceed, (a) Tenant agrees to
indemnify and reimburse Landlord for the Preliminary Costs, and (b) Landlord
shall cause preliminary plans and specifications for the New Construction to be
prepared and shall deliver such plans and specifications, as well as a proposed
budget to Tenant (the “Initial New Construction Delivery”). Tenant shall have
thirty (30) days following receipt of the Initial New Construction Delivery to
notify Landlord if it desires to proceed with the New Construction. If Tenant
does not elect to proceed, Tenant may rescind the Expansion Notice and Tenant
shall reimburse Landlord for all costs and expenses, including reasonable
attorney’s fees, incurred by Landlord in connection with the New Construction.
If Tenant elects to proceed, Landlord and Tenant shall negotiate in good faith a
new work letter for the New Construction substantially on the same terms as the
Work Letter attached hereto as Exhibit B. If Landlord and Tenant cannot agree
upon a work letter for the New Construction, Tenant may rescind the Expansion
Notice, in which case Tenant shall reimburse Landlord for all costs and
expenses, including reasonable attorney’s fees, incurred by Landlord in
connection with the New Construction. If Landlord and Tenant agree upon a new
work letter, Landlord shall undertake the New Construction in accordance with
such work letter. Upon completion of the New Construction, (i) the Initial Term
(as hereinafter defined) shall be extended to 11:59 p.m., local time for the
Premises, on the last day of the calendar month in which occurs the fifteenth
(15th) anniversary of the delivery date of the New Construction (the “New
Construction Delivery Date”) and the parties will enter into an amendment to
this Lease reflecting the new expiration date of the Initial Term; (ii) the base
rental for the New Construction shall equal the product of the total development
costs for the New Construction and the Expansion Rent Constant (the “New
Construction Base Rental”); and (iii) the total Base Rental from and after the
New Construction Delivery Date shall be the sum of the Base Rental payable
immediately prior to the New Construction Delivery Date and the New Construction
Base Rental, which shall be subject to escalation as provided in Sections 3.4
and 4.2(b) hereof. Landlord represents, to its actual knowledge, that as of the
Delivery Date, the Premises shall be zoned to permit the New Construction.

(c) If Tenant elects to rescind the Expansion Notice in accordance with
paragraphs (a) or (b) hereof, Tenant shall have the right to construct the New
Construction on such requirements that may be reasonably required by Landlord
and any lender providing financing secured by the Premises which may include
prior written approval of plans and specifications, the architect and general
contractor, and customary disbursement procedures including the delivery of lien
waivers, the posting of collateral and customary retainage. Tenant shall
complete the New Construction at Tenant’s sole cost and expense and shall be
obligated to deliver a permanent certificate of occupancy to Landlord for such
New Construction. Tenant’s obligations under this Section 1.4(c) (but not its
rights under this Section 1.4) shall survive the expiration of the term of this
Lease.

 

4



--------------------------------------------------------------------------------

ARTICLE II

LEASE OF PREMISES; QUIET ENJOYMENT

2.1 Lease. Commencing on the Rental Commencement Date and continuing throughout
the Lease Term (as hereafter defined), Landlord leases to Tenant and Tenant
leases from Landlord the Premises upon and subject to the terms, covenants and
conditions contained in this Lease to be performed by each party.

2.2 Quiet Enjoyment. Landlord covenants with and warrants to Tenant that, from
and after the Rental Commencement Date, upon Tenant paying all rent and
additional amounts as provided herein and performing all of Tenant’s covenants
and conditions herein set forth, Tenant shall and may peaceably and quietly
have, hold, possess and enjoy the Premises free from tenancy of any Person or
party other than Tenant for the duration of the Lease Term, and for the intended
uses and purposes stated herein. For purposes of this Lease, “Person” shall mean
a natural person and any entity, including a corporation, partnership or limited
liability company.

ARTICLE III

TERM; RENEWAL TERM; HOLDING OVER

3.1 Lease Term. This Lease shall be effective upon the Effective Date, and all
of Landlord’s obligations and Tenant’s rights shall be effective as of the
Effective Date. Tenant’s obligations to Landlord shall commence upon the Rental
Commencement Date except as otherwise provided in the Work Letter. The term of
this Lease shall commence on the Effective Date and, unless sooner terminated
pursuant to the terms of this Lease, shall expire at 11:59 p.m., local time for
the Premises, on the last day of the calendar month in which occurs the
fifteenth (15th) anniversary of the Rental Commencement Date, subject however to
the extension of the Initial Term as provided in Section 1.4 hereof (“Initial
Term”). The date on which the Initial Term or any Renewal Term (as hereinafter
defined) expires is referred to herein as the “Expiration Date”. Each twelve
month period of the Initial Term or any Renewal Term (as defined below) shall be
referred to herein as a “Lease Year”. The Parties agree that (a) the fact that
the calendar date of the Expiration Date cannot be precisely determined on the
Effective Date does not render this agreement incomplete or unenforceable, and
(b) the Parties hereto intend to be legally bound, subject to the termination
and cancellation rights explicitly granted to the Parties herein.

3.2 Renewal Term. At Tenant’s sole discretion, Tenant is hereby granted the
option to renew this Lease for three (3) additional term(s) of five (5) years
each (each a “Renewal Term” and, the Renewal Term(s), if exercised, with the
Initial Term, the “Lease Term”), by giving Landlord written notice of its
intention to exercise such option at least twelve (12) months prior to the
expiration of the then expiring Lease Term. Each Renewal Term shall be upon the
same terms and provisions hereof, including the obligation to pay the Base
Rental, except that the Base Rental shall be calculated as set forth in
Section 3.4 hereof.

3.3 Holding Over. If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Lease Term, Tenant shall be a tenant at
will with Base Rental being increased to 125% of the Base Rental in effect at
the end of the Lease Term; and there shall be no renewal hereof by operation of
law.

3.4 Renewal Rent. The Base Rent for the first Lease Year of a Renewal Term shall
be the sum of the Base Rent for the immediately preceding Lease Year plus an
amount equal to one and one-half percent (1.5%) of the Base Rent for the
immediately preceding Lease Year. Beginning on the first anniversary of the
first Lease Year of a Renewal Term and continuing on every anniversary
thereafter during such Renewal Term, Base Rental shall escalate by an amount
equal to one and one-half percent (1.5%) of the Base Rent for the immediately
preceding Lease Year.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

RENT; OPERATING EXPENSES

4.1 Rent. Commencing on the Rental Commencement Date and continuing thereafter
throughout the Lease Term, Tenant hereby agrees to pay all Base Rental and
additional rent (collectively, “Rent”) due and payable under this Lease. Tenant
shall pay all Rent and other sums of money at the times and in the manner
provided in this Lease, without demand, notice, abatement, deduction, or set
off, except as expressly set forth in this Lease. Tenant shall incur a late
charge of five (5%) of any sums not paid within three (3) days of when due
hereunder, together with interest at the lower of (i) ten percent (10%) per
annum or (ii) the maximum interest rate allowed by applicable law (the “Default
Rate”); provided, however, Landlord will not charge any late charge for the
first delayed payment in each calendar year of the Lease Term.

4.2 Base Rental.

(a) Tenant shall begin paying Base Rental on the Delivery Date (the “Rental
Commencement Date”). Base Rental shall be due and payable in twelve (12) equal
installments in advance on the first day of each calendar month during each
Lease Year throughout the Lease Term (the “Monthly Base Rental”). “Base Rental”
equals the sum of (i) the product of the Total Development Cost (as defined in
the Work Letter) and 7.25%; and (ii) the New Construction Base Rental (if
applicable). If the Rental Commencement Date occurs on a day other than the
first day of a calendar month, then the Monthly Base Rental for such month will
be appropriately prorated based on the actual number of calendar days in such
month.

(b) Beginning on the first anniversary of the Rental Commencement Date and
continuing on every anniversary of the Rental Commencement Date thereafter
during the Lease Term, Base Rental (which shall include the New Construction
Base Rental, if applicable) shall escalate by an amount equal to one and
one-half percent (1.5%) of the original base year rent over the previous Lease
Year.

4.3 Net Lease; Non-Terminability. Except as otherwise provided herein, Tenant
shall not have any right to terminate this Lease during the Lease Term and
Tenant shall not be entitled to any setoff, counterclaim, recoupment, abatement,
suspension, deferment, diminution, deduction, reduction or defense of or to any
Rent payable hereunder. It is the intention of the parties hereto that this
Lease is and shall be treated as a triple net lease, and all Base Rental shall
be absolutely net to Landlord so that this Lease shall yield net to Landlord
annually the Base Rental to be paid each month during the Lease Term. Except as
otherwise provided herein, it is the intention of the parties hereto that the
obligations of Tenant under this Lease shall be separate and independent
covenants and agreements, and that Rent shall continue to be payable in all
events, and that the obligations of Tenant under this Lease shall continue
unaffected, unless this Lease shall have been terminated by Landlord following
an Event of Default or pursuant to an express provision herein.

 

6



--------------------------------------------------------------------------------

ARTICLE V

USE

5.1 Use. Tenant shall use the Premises for the purpose of: office space;
warehousing and related packaging; manufacturing; light assembly; order
fulfillment; a storage and distribution center; a warehouse outlet store
incidental to the operation of the warehouse portion of the Premises in an area
not to exceed the lesser of (i) 3,500 square feet or (ii) the size permitted by
applicable zoning requirements; and any and all other legal uses incident
thereto, and shall not use or permit the Premises to be used for any other
purpose without the prior written consent of Landlord, which may be granted or
withheld by Landlord in its reasonable discretion. Tenant shall comply with all
applicable Federal, State and local statutes, laws, ordinances, codes, rules,
regulations, orders or decrees (collectively, “Laws”) in its use of the
Premises. Tenant shall have the exclusive use and control of the entire Premises
other than the performance by Landlord and its agents and contractors of
required services pursuant to this Lease. Tenant shall comply in all respects
with the terms, conditions and restrictions contained in any restrictive
covenants of record, including, without limitation, the payment of any dues or
assessments in connection therewith, or at Landlord’s option, Tenant shall pay
such dues and assessments to Landlord as additional Rent, and Landlord shall, in
turn, timely pay the same.

ARTICLE VI

REPAIRS, MAINTENANCE AND REPLACEMENTS

6.1 Condition of Premises Upon Transfer of Possession and Control to Tenant. On
the Rental Commencement Date, Tenant shall be deemed to have accepted exclusive
possession and control of the Premises in their condition on the Rental
Commencement Date, “AS IS”, subject, however, to Landlord’s obligations under
Section 6.2(b) hereof and the Work Letter, including Landlord’s Warranty
Obligations and the right of Tenant to require the correction by Landlord of any
Punchlist Items pursuant to the Work Letter. For purposes hereof, “Punchlist
Items” shall mean any minor or insubstantial details of construction,
decoration, mechanical adjustment or installation remaining after the Delivery
Date. Landlord hereby assigns to Tenant, without recourse or warranty
whatsoever, all warranties, guaranties and indemnities, express or implied, and
similar rights which Landlord may have against any manufacturer, seller,
engineer, contractor or builder in respect of the Premises (collectively, the
“Guaranties”) which would be useful to Tenant in fulfilling Tenant’s obligations
under this Article VI, but specifically excluding any such warranties,
guaranties and indemnities that would be useful to Landlord in fulfilling
Landlord’s obligations under Section 6.2(b) hereof. Such assignment shall remain
in effect until the termination of this Lease. Upon the termination of this
Lease, the Guaranties shall automatically revert to Landlord. The foregoing
provision of reversion shall be self-operative and no further instrument of
reassignment shall be required.

 

7



--------------------------------------------------------------------------------

6.2 Maintenance and Repair.

(a) Subject to Landlord’s Warranty Obligations, commencing on the Delivery Date
and throughout the Lease Term, Tenant, at its sole cost and expense, shall
(i) maintain in good condition and repair the interior and exterior of the
Premises, whether structural or non-structural, including but not limited to the
electrical systems, heating and air conditioning systems, roof, windows and
doors; sprinkler, plumbing and sewage systems and facilities; fixtures; walls;
ceilings; gutters, downspouts, sidewalks, parking lot pavement, parking areas,
grounds and landscaped areas of the Premises; all electrical facilities and
equipment including without limitation interior and exterior lighting fixtures,
lamps, fans and any exhaust equipment and systems; electrical motors; and all
other appliances, fixtures and equipment of every kind and nature located in,
upon or about the Premises; all glass, both interior and exterior; and any
broken glass shall be promptly replaced at Tenant's expense by glass of like
kind, size and quality; (ii) except with respect to Landlord’s obligations under
Section 6.2(b) hereof, make all necessary or appropriate replacements and
renewals, interior and exterior, ordinary and extraordinary, and foreseen and
unforeseen; and (iii) keep the sidewalks, curbs, entrances, passageways,
roadways and parking spaces, planters and shrubbery and public areas adjoining
(excluding areas not the responsibility of Landlord under applicable Law) or
appurtenant to or constituting part of the Premises in a clean and orderly
condition, free of ice, snow, rubbish and obstructions, in a timely manner.

(b) Landlord shall be responsible for replacement of the roof and structural
elements, exterior walls and floor of the Building (the “Structural
Components”), except for damage caused by the negligent acts or negligent
omissions of Tenant including Tenant's employees, contractors, agents, and
invitees, and Landlord shall obtain a fifteen year roof warranty.

6.3 Surrender. At the end of the Lease Term, Tenant shall surrender the
Premises, less any portion thereof taken by or sold during the Lease Term to a
public authority resulting from the threat or exercise of the power of eminent
domain, in as good a condition as delivered at the Rental Commencement Date,
ordinary wear and tear (and damage from casualty if Tenant exercises its option
in accordance with Article XI hereof). Upon surrender of the Premises, Tenant
may remove all trade fixtures and signs owned by Tenant, provided that Tenant
makes any repairs required of the Premises for removal of the same and, provided
that the removal is completed prior to the Expiration Date. Any damage caused by
removal of said trade fixtures and signs shall be repaired by Tenant, or, at
Tenant’s option, the cost of repairing such damage shall be paid by Tenant to
Landlord at the time Tenant surrenders possession of the Premises to Landlord.

6.4 Inspection. Tenant agrees that Landlord may, after prior reasonable notice
to Tenant, but shall be under no obligation to, inspect the Premises during
usual business hours, provided that such inspection will not interfere
unreasonably with Tenant’s use of the Premises.

6.5 Alterations. Tenant shall have the right, at its expense, from time to time,
to redecorate the Premises and to make such nonstructural alterations and
changes in such parts thereof as it shall deem expedient or necessary for its
business purposes in an amount not to exceed $500,000, without Landlord’s
consent but subject to the prior written notice to Landlord. Other than a
previously approved mezzanine platform, approximately 50,000 square feet to be
constructed by Tenant, and the New Construction, any nonstructural alteration
the aggregate cost of which exceeds $500,000 and other structural changes by
Tenant shall require the prior written consent of Landlord, such consent not to
be unreasonably withheld, conditioned or delayed, and may be conditioned upon
Landlord’s approval of the construction contractor, the bonding of the work, or
such other requirements as Landlord may impose. For structural changes commenced
by Tenant or any contractor made by or at the request of Tenant after receipt of
Landlord’s approval, Tenant shall become responsible for Landlord’s obligation
under Article VI to the extent of any changes made by or at the request of
Tenant. Any alterations or construction performed by Tenant shall be the
obligation of and paid for by Tenant so that the Premises shall at all times be
free of liens except as herein provided. Should any lien be filed as a result of
alterations or construction performed by Tenant, Tenant agrees either to cause
the same to be removed within sixty (60) days after the date of filing or to
furnish Landlord with a surety bond securing Landlord against any payment which
may thereafter be required to be paid in order to have such lien canceled or
discharged of record. Any such bond shall be in the amount required to discharge
such liens at law, but not less than the amount of the lien, plus a reasonable
amount in excess thereof to cover the interest and other anticipated costs and
expenses which may be incurred in connection with the cancellation and discharge
of any such lien.

 

8



--------------------------------------------------------------------------------

6.6 Liability; Maintenance. Landlord shall not be liable to Tenant, its
employees, customers, vendors, agents and invitees (the “Tenant Parties”) or any
other person upon the Premises for any personal injury or property damage
occasioned by the condition of the Premises, whether or not such condition was
known to Tenant or to Landlord, unless: (i) such injury or damage is the direct
result of Landlord’s failure to perform any replacement of any portion of the
Premises which Landlord is obligated to perform under Section 6.2(b) hereof; or
(ii) such injury or damage results from the gross negligence or intentional
misconduct of Landlord, its employees, contractors, invitees, subcontractors,
agents, or other agents or representatives of Landlord (together with Landlord,
“Landlord Parties”). The foregoing provision shall extend to all conditions
including but not limited to the elements, any defect of plumbing, electric
wiring or the insulation thereof, rising water, water seepage, the backing up of
any sewer pipes, or the bursting, leaking or running of any tank, pipe or other
facility or system in, under or about the Premises; the escape of steam or hot
water from any boiler or device; water being upon or coming through the roof,
skylight, vent, trapdoor, stairs, windows or any other place upon or near the
Premises; the failure of any fixture, plaster or stucco or for the act, omission
or negligence or other persons or occupants of the Premises.

ARTICLE VII

SIGNAGE AND SATELLITE EQUIPMENT

7.1 Signs. Tenant shall have the right, without Landlord’s consent, to erect
exterior signs and/or pylons at or on the Premises with the size, height,
quality and content subject to the requirements of all applicable covenants,
conditions and restrictions, local government requirements, zoning and land use
laws. Once properly erected as provided herein, all approved signs shall be
considered for all purposes of the Lease to be trade fixtures that are the
property of Tenant.

7.2 Sign Maintenance. Tenant is responsible, at its sole cost and expense, for
all maintenance, repairs and replacements associated with signs installed by
Tenant.

7.3 Satellite Dishes and Equipment. Tenant shall have the right to install on
the Premises (on its roof or wherever Tenant deems appropriate) a satellite dish
or similar equipment, provided such equipment is installed so as not to void any
roof warranty. Tenant shall be responsible, at its sole cost and expense, for
any maintenance, repairs and replacements to equipment installed by Tenant.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

UTILITIES

8.1 Utilities. Tenant shall pay or cause to be paid all charges, if any, for
gas, water, sewer, electricity, heat, air conditioning, telephone, trash and
garbage collection and any other utility or service used or rendered in
connection with the Premises throughout the Lease Term. Notwithstanding anything
contained herein to the contrary, Landlord shall be solely responsible for any
governmentally imposed fees, hookup, connection, installation or tap-in fees and
other similar construction-related charges with respect to Landlord’s
construction obligations under Article I hereof.

ARTICLE IX

INSURANCE

9.1 Tenant shall maintain at its sole cost and expense the following insurance
on the Premises:

(a) Casualty insurance against loss or damage by fire, wind (including named
storms), lightning and such other perils as are included in a standard “special
form” policy (formerly known as an “all-risk” endorsement policy), and against
loss or damage by all other risks and hazards covered by a standard extended
coverage insurance policy, including vandalism, terrorist acts, malicious
mischief, burglary and theft. Such insurance shall (A) contain an agreed amount
endorsement with respect to the improvements and Equipment waiving all
co-insurance, and (B) be in an amount not less than one hundred percent
(100%) of the “Full Replacement Cost” of the improvements and equipment, which
for purposes of this Lease shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation. The “Full Replacement Cost” shall be adjusted annually
to reflect any increased value, by agreement of Landlord, Lender and Tenant, or
if not so agreed, at Tenant’s expense, by the insurer or insurers or by an
appraiser approved by Landlord. Such insurance policies may contain reasonable
exclusions and deductible amounts (not to exceed $50,000.00), all in accordance
with industry standards. In addition, Tenant shall obtain: (y) if any portion of
the improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended or
such greater amount as Lender shall require; and (z) earthquake insurance in
amounts and in form and substance satisfactory to Landlord in the event the
Premises is located in an area with a high degree of seismic activity, provided
that the insurance pursuant to clauses (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subparagraph (i);

(b) Contractual and comprehensive general liability insurance against claims for
bodily injury, death or property damage occurring on, in or about the Premises,
which insurance shall be written on a so-called “Occurrence Basis”, and shall
provide minimum protection with a combined single limit in an amount not less
than the greater of (x) Five Million ($5,000,000) Dollars (or in such increased
limits from time to time to reflect declines in the purchasing power of the
dollar as Landlord may reasonably request) or (y) the aggregate amount of such
insurance carried by Tenant, for bodily injury, death and property damage in any
one occurrence.

 

10



--------------------------------------------------------------------------------

(c) Worker’s compensation insurance covering all persons employed by Tenant on
the Premises in connection with any work done on or about any of the Premises
for which claims for death or bodily injury could be asserted against Landlord,
Tenant or the Premises.

(d) During the period of any construction, renovation or alteration of the
existing Improvements which exceeds the Threshold Amount, a completed value,
“All Risk” Builder’s Risk form or “Course of Construction” insurance policy in
non-reporting form, in an amount approved by Landlord and Lender. The maximum
deductible shall be $50,000.00.

(e) Insurance against loss or damage from explosion of any steam or pressure
boilers or similar apparatus located in or about the improvements in an amount
not less than the actual replacement cost of the improvements and equipment
(excluding footings and foundations and other parts of the Improvements which
are not insurable).

(f) In addition to the specific risk coverages required herein, general business
income (loss of rents) insurance in amounts sufficient to compensate Landlord
for all rents or income during a period of not less than twelve (12) months. The
“actual loss” amount of coverage shall be adjusted annually to reflect the rents
or income payable during the succeeding twelve (12) month period. The maximum
deductible shall be $50,000.00.

(g) Such additional and/or other insurance with respect to the Improvements
located on the Premises and in such amounts as at the time is customarily
carried by prudent owners or tenants with respect to improvements similar in
character, location and use and occupancy to the Improvements located on the
Premises.

9.2 The insurance required by Paragraph 9.1 shall be written by companies having
a financial strength and claims paying ability rating of not less than (i) “A”
by Standard & Poor’s Ratings Services (“S&P”) and (ii) A-XV from A.M. Best, and
all such companies shall be authorized to conduct an insurance business in the
State or Commonwealth in which the Premises is situated. The insurance policies
(i) shall be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof, and (ii) shall (except for the worker’s compensation
insurance referred to in Section 9.1(c) hereof) name Landlord, Tenant and any
Lender (as defined below) as additional insured parties, as their respective
interests may appear. If said insurance or any part thereof shall expire, be
withdrawn, become void by breach of any condition thereof by Tenant or become
void or unsafe by reason of the failure or impairment of the capital of any
insurer, Tenant shall immediately obtain new or additional insurance reasonably
satisfactory to Landlord and Lender.

9.3 Each insurance policy referred to in clauses (a), (d), (e) (and (f) if
requested by Lender) of Section 9.1, shall contain standard non-contributory
mortgagee clauses in favor of any lender which holds a mortgage on the Premises
(a “Lender”). Each policy shall provide that it may not be canceled except after
thirty (30) days’ prior notice to Landlord and any Lender. Each policy shall
also provide that any losses otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, or (ii) the occupation or use of the Premises for purposes more
hazardous than permitted by the provisions of such policy.

 

11



--------------------------------------------------------------------------------

9.4 Tenant shall pay as they become due all premiums for the insurance required
by Section 9.1, shall renew or replace each policy, and shall deliver to
Landlord and Lender a certificate or other evidence (reasonably satisfactory to
Lender and Landlord) of the existing policy and such renewal or replacement
policy at least thirty (30) days prior to the date that such insurance policy
will expire (the “Insurance Expiration Date”). Each such policy shall provide
that it shall not expire until the Landlord and Lender shall receive a notice
from the insurer to the effect that such policy will expire on the Insurance
Expiration Date, as set forth in such notice, which shall be thirty (30) days
following the date of the receipt by Landlord and Lender of such notice. In the
event of Tenant’s failure to comply with any of the foregoing requirements of
Paragraph 9.1 within two (2) business days of the giving of written notice by
Landlord to Tenant, Landlord shall be entitled to procure such insurance. Any
sums expended by Landlord in procuring such insurance shall be Additional Rent
and shall be repaid by Tenant, together with interest thereon at the Default
Rate, from the time of payment by Landlord until fully paid by Tenant
immediately upon written demand therefor by Landlord.

9.5 Anything in this Article IX to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Section 9.1 may be carried under
a “blanket” policy or policies covering other properties or liabilities of
Tenant, provided that such “blanket” policy or policies otherwise comply with
the provisions of this Section 9. In the event any such insurance is carried
under a blanket policy, Tenant shall deliver to Landlord and Lender evidence of
the issuance and effectiveness of the policy, the amount and character of the
coverage with respect to the Premises and the presence in the policy of
provisions of the character required in the above sections of this Article IX.

ARTICLE X

TAXES

10.1 Real Estate Taxes. Tenant agrees to pay before interest and penalties are
due thereon all taxes of every kind and nature (including real, ad valorem,
single business, personal property, gross income, transaction privilege,
franchise, withholding, profits and gross receipts taxes) on or with respect to
the Premises, or the use, lease, ownership or operation thereof, assessments of
every kind, including excises, levies, license and permit fees and all other
government charges or burdens of whatever kind and nature, general and special,
ordinary and extraordinary, unforeseen and foreseen, which at any time may be
levied or assessed upon the Premises during the Lease Term, except franchise,
corporate, income, gift, succession, excise profits, estate, inheritance or
other similar taxes or impositions which may be levied or assessed against
Landlord, or Landlord’s successors in title (each an “Imposition” and
collectively, “Impositions”). The applicable taxing authority shall send the tax
bills directly to Tenant at Tenant’s address for notice and Tenant shall pay the
Impositions to the applicable taxing authority. To the extent the applicable
taxing authority shall send any tax bills directly to Landlord, Landlord shall
promptly deliver such tax bills to Tenant.

 

12



--------------------------------------------------------------------------------

10.2 Personal Property Taxes. Tenant shall pay when due all taxes levied upon
the personal property owned or leased by Tenant and kept on the Premises.

10.3 Right to Contest. So long as Tenant is not in default hereunder, Tenant
shall have the right to contest any Imposition, in good faith and at its sole
cost and expense by appropriate proceedings, provided, however, such contest
proceedings shall operate during the pendency thereof to prevent (a) the
collection of, or other realization upon, the Imposition or lien so contested,
(b) the sale, forfeiture or loss of the Premises, any Rent to satisfy the same,
(c) any interference with the use or occupancy of any of the Premises, and
(d) any interference with the payment of any Rent hereunder. Tenant agrees that
each such contest shall be promptly and diligently prosecuted to a final
conclusion, except that Tenant shall have the right to attempt to settle or
compromise such contest through negotiations. Tenant shall pay and save Landlord
harmless against any and all losses, judgments, decrees and costs (including all
attorneys’ fees and expenses) in connection with any such contest and shall,
promptly after the final determination of such contest, fully pay and discharge
the amounts which shall be levied, assessed, charged or imposed or be determined
to be payable therein or in connection therewith, together with all penalties,
fines, interest, costs and expenses thereof or in connection therewith, and
perform all acts the performance of which shall be ordered or decreed as a
result thereof.

ARTICLE XI

CASUALTY

11.1 Tenant’s Obligation To Rebuild. In the event of damage to or destruction of
the Building or any other improvements at the Premises, or any part thereof, by
fire or other casualty, Tenant will promptly give written notice thereof to
Landlord. Tenant shall commence promptly to restore, repair, replace, or rebuild
the Premises (the “Rebuilding”) as nearly as possible to its value, condition
and character immediately prior to such damage or destruction, or with such
changes or alterations as may be approved by Landlord, in Landlord’s reasonable
discretion, and shall prosecute the rebuilding with reasonable diligence,
unavoidable delays due to a Force Majeure excepted; provided however, in the
event that three (3) years or less remains of the Lease Term (provided however
that Tenant shall have the right to exercise any previously unexercised options
with such option being included in the remaining lease term) and the cost of the
Rebuilding is reasonably expected to exceed $1,500,000, Landlord or Tenant shall
have the option to terminate this Lease, rather than proceed with a Rebuilding,
and all insurance proceeds (except for insurance proceeds for Tenant’s personal
property) resulting from such casualty shall be paid over to Landlord and
Landlord shall have the right to adjust, compromise and settle any and all
claims related thereto in its sole and absolute discretion without any liability
to Tenant.

11.2 Insurance Proceeds. Except as otherwise provided in Section 11.1 hereof,
Landlord and Tenant shall cooperate to promptly file and diligently prosecute
all property casualty insurance claims for the maximum proceeds which may be
paid under all applicable insurance policies maintained covering the Premises,
and such proceeds shall be made available to Tenant, for payment of the costs
incurred by Tenant in connection with the Rebuilding (including the cost of
temporary repairs and the protection of Tenant’s property pending the completion
of permanent restoration). Further, Landlord and Tenant shall cooperate to
promptly file and diligently prosecute all business interruption insurance
claims for the maximum proceeds, which may be paid under all applicable
insurance policies.

 

13



--------------------------------------------------------------------------------

ARTICLE XII

CONDEMNATION

12.1 Total Taking. In the event that the entire Premises is taken in
condemnation proceedings or by exercise of any right of eminent domain, or are
voluntarily conveyed in lieu of such taking, or so much of the Premises should
be taken or conveyed that the portion thereof remaining after such action will
no longer be suitable for the conduct of Tenant’s business substantially as
conducted prior to such taking or conveyance (any such taking or conveyance
hereinafter referred to as a “Taking”), this Lease shall terminate and expire on
the date of vacation by Tenant after notice of such Taking, and all rents and
other obligations required to be paid by Tenant hereunder shall be prorated to
the date of vacation after notice of Taking.

12.2 Partial Taking. If any material part of the Premises shall be subject to a
Taking, and a sufficient portion of the Premises remains thereafter which is
suitable for the operation of Tenant’s business substantially as conducted prior
to the Taking, this Lease shall remain in effect, Landlord shall promptly
restore to the extent reasonably practical, at Landlord’s sole cost, the portion
of the Premises not subject to the Taking, and the Monthly Base Rental shall be
equitably adjusted by Landlord and Tenant taking into account the portion of the
Premises so taken. Tenant shall notify Landlord promptly following receipt of
notice of any proposed Taking as to whether Tenant considers the Taking to be a
total or partial Taking.

12.3 Division of Award. Any award or payment made by the condemning authority
upon any Taking shall be the sole property of Landlord, and Tenant shall have no
claim thereof against the condemning authority, except that Tenant shall be
entitled to make a separate claim for the value of the loss of Tenant’s trade
fixtures, personal property and relocation expenses, however, Tenant shall in no
event be entitled to any payment that reduces the award to which Landlord is or
would be entitled for the condemnation of Landlord’s interest in the Premises.

12.4 Co-operation. In the event of any Taking, the Parties agree to keep each
other fully informed concerning the progress of the proceedings and of any
negotiations in connection therewith. Both Parties shall have the right, at
their sole cost and expense, to participate in such proceedings and negotiations
and both Parties and their attorneys shall consult and cooperate with each other
in connection therewith and furnish to each other copies of all papers and
documents served and received in connection therewith. Both Landlord and Tenant
shall have the right on written notice to the other to institute any action or
proceeding or if any action or proceeding is pending to intervene therein and to
continue therewith to obtain the largest award possible.

ARTICLE XIII

INDEMNIFICATION

13.1 Landlord’s Indemnity. Landlord agrees to indemnify, defend, protect and
hold harmless Tenant and Tenant’s employees, invitees, agents, successors and
assigns (the “Indemnified Tenant Parties”) from and against any and all
liabilities, obligations, claims, losses, damages, costs and expenses (including
reasonable attorney’s fees and costs of litigation) incurred by or asserted
against any Indemnified Tenant Parties by reason of (i) the gross negligence or
willful act on the part of Landlord Parties in performing any of its obligations
hereunder; and (ii) any default by Landlord in the performance or compliance
with any of the terms hereof, which default is not cured by Landlord within any
period provided hereby for cure. Landlord’s obligations hereunder shall survive
the expiration of the Lease Term and the termination of this Lease for any cause
whatsoever.

 

14



--------------------------------------------------------------------------------

13.2 Tenant’s Indemnity. Tenant agrees to indemnify, defend, protect and hold
harmless Landlord and Landlord’s partners, employees, agents, successors and
assigns (the “Indemnified Landlord Parties”), from and against any and all
liabilities, obligations, claims, damages, costs and expenses (including
reasonable attorney’s fees and costs of litigation) incurred by or asserted
against any Indemnified Landlord Parties by reason of (i) any injury to or death
of persons or loss of or damage to property occurring on or about the Premises,
except to the extent such injury, loss or damage is caused by the gross
negligence or willful act of Landlord Parties; and (ii) any default by Tenant in
the performance or compliance with any of the terms hereof, which default is not
cured by Tenant within any period provided hereby for cure. Tenant’s obligations
hereunder shall survive the expiration of the Lease Term and the termination of
this Lease for any cause whatsoever.

13.3 Limitation. Notwithstanding any provision of this Article XIII, in no event
shall either Landlord or Tenant be obligated to indemnify the other Party for
any punitive or exemplary damages suffered by such other Party.

ARTICLE XIV

ENVIRONMENTAL COVENANTS AND INDEMNITY

14.1 Landlord’s Environmental Indemnity. Landlord shall indemnify, protect and
hold harmless Indemnified Tenant Parties, from and against any and all liens,
damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind or of any nature whatsoever (including reasonable
attorney’s fees, consultant’s fees and expert’s fees and disbursements and other
costs of litigation) for the death of or injury to any person or damage to any
property, which may at any time be imposed upon, incurred by or asserted or
awarded against Tenant and arising by, from or out of, or caused by, directly or
indirectly: (i) the presence in, on or under the Premises, or the discharge or
release in or from the Premises, of any Regulated Substances, as of the Rental
Commencement Date or in the event the same are brought upon the Premises after
the Rental Commencement Date by Landlord, its agents or representatives;
(ii) the failure by Landlord or any of Landlord’s agents, subcontractors, or
their respective directors, officers employees or agents, to comply with any
Environmental Law which is the responsibility of Landlord pursuant to this
Article XIV; (iii) Landlord’s failure to perform any obligation which Landlord
has undertaken to perform under this Article XIV; (iv) reasonable costs incurred
by Tenant to enforce this Article XIV, or to defend the unsuccessful assertion
by Landlord of any defense to its obligations hereunder; (v) remediation and
other costs incurred by Tenant to remove any Regulated Substances from all or
any portion of the Premises or any surrounding areas to the extent reasonably
incurred by Tenant to comply with any governmental order or directive issued to
Tenant, to the extent, but only to the extent, that such remediation or removal
is the obligation of Landlord hereunder, provided that Landlord has received
written notice from Tenant of the action required by Landlord to remediate the
same, and Landlord has failed to take such action within a reasonable time after
receipt of such notice. The obligations of Landlord hereunder shall survive the
expiration of the Lease Term. The indemnification obligations of Landlord
created by this Section 14.1 shall be in addition to the indemnification
obligations set forth elsewhere herein or provided by applicable law.

 

15



--------------------------------------------------------------------------------

14.2 Tenant’s Environmental Covenants. Tenant agrees and covenants with Landlord
that:

(a) Tenant shall not, and shall not permit any subtenant, or Tenant Party,
during the Lease Term, to produce, store, spill, discharge or otherwise release
at, on or under the Premises any Regulated Substances, provided that Tenant and
its agents may store and use at the Premises reasonable amounts of commercially
available solvents, detergents and petroleum products, propane, and other
Regulated Substances lawfully used by Tenant in connection with the regular
business operations of its business, or the business of any successor approved
by Landlord, including such products as may be needed to clean, fuel and
maintain the Premises and Tenant’s equipment and trade fixtures located upon the
Premises in compliance with all Environmental Laws (as hereinafter defined).

(b) Tenant further agrees and covenants with Landlord that Tenant will:
(i) comply at all times with all present and future Environmental Laws of every
kind applicable to the Premises, Tenant’s property at the Premises and to
Tenant’s business activities at and about the Premises; (ii) provide prompt
written notice to Landlord of any Reportable Event (defined below) at or
affecting the Premises, whether or not such Event has been disclosed or reported
to any governmental agency; (iii) provide to Landlord contemporaneously with the
filing or sending thereof to any governmental agency a copy of each and every
return, report, letter, memo or any other written or electronically filed or
transmitted communication which involves any action, event or condition at or
affecting the Premises given or filed to comply with any Environmental Law;
provided that Landlord shall maintain all material received from Tenant in
strict confidence, except as otherwise required by law or the order of a court
of competent jurisdiction. Notwithstanding any provisions herein to the
contrary, in no event shall Tenant be liable or responsible for the existence of
any Regulated Substances that existed prior to the Delivery Date.

(c) Tenant further agrees that Tenant shall not place or permit the placement of
any underground or above ground storage tank at the Premises, the purpose of
which is to store, produce, process or dispose of any Regulated Substance.

 

16



--------------------------------------------------------------------------------

14.3 Tenant’s Environmental Indemnity. Tenant shall indemnify, protect and hold
harmless Landlord and each of Landlord’s partners, directors, officers,
employees, agents, successors and assigns, from and against any and all liens,
damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind or of any nature whatsoever (including reasonable
attorney’s fees, consultant’s fees and expert’s fees and disbursements and other
costs of litigation) for the death of or injury to any person or damage to any
property, or adverse effects on the environment, which may at any time be
imposed upon, incurred by or asserted or awarded against Landlord and arising
by, from or out of, or caused by, directly or indirectly: (i) the unlawful
production, storage, use or disposal of any Regulated Substances on, in or under
the Premises or any part thereof, or from the Premises and affecting any
surrounding areas, which Regulated Substances are shown to have been produced,
stored or used on or disposed from the Premises by Tenant during the period of
this Lease, except contamination for which Landlord has agreed to indemnify
Tenant pursuant to this Article XIV; (ii) the violation of any Environmental
Laws during the Lease Term by Tenant or a Tenant Party, unless such violation is
caused by Landlord, its representatives, subcontractors or other agents;
(iii) the failure of Tenant to comply fully with the terms and conditions of
this Article XIV; (iv) the enforcement of this Article XIV, or the unsuccessful
assertion by Tenant of any defense to its obligations hereunder; and (v) the
costs of removal of any and all such Regulated Substances, to the extent
required by the Environmental Laws, from all or any portion of the Premises or
any surrounding areas, or costs reasonably incurred to monitor, to the extent
required by the Environmental Laws, the presence or to prevent the further
discharge or release of said Regulated Substances, to the extent the existence
and presence of such Regulated Substances exceeds those amounts disclosed in the
Environmental Report; and (vi) reasonable costs incurred to cure any default
caused by the failure of Tenant to comply with any Environmental Law which is
the responsibility of Tenant hereunder in connection with all or any portion of
the Premises; provided that Tenant received written notice of the violation and
the action required to remediate the same, and Tenant failed to take action to
prevent or remediate the violation within a reasonable time thereafter. The
obligations of Tenant hereunder shall survive the expiration of the Lease Term
and the termination of this Lease for a period of two (2) years. The
indemnification obligations of Tenant created by this Article XIV shall be in
addition to the indemnification obligations set forth elsewhere in this Lease or
provided by applicable law.

14.4 Migration of Contamination. In the event that Tenant is unable to conduct
its regular business on all or any portion the Premises as the result of the
flow, migration or seepage (collectively, “Migration”) of Regulated Substances
on, over or below the surface of the Premises from adjacent land, which
Migration is not due to the action or fault of Landlord or Tenant, or as the
result of the legally required remediation thereof, Monthly Base Rental shall
abate by the percentage of the Premises that Tenant is unable to occupy as a
result of such Migration during the period Tenant is prevented by such Migration
or remediation from conducting its regular business at the Premises. The
obligations of Tenant under this Section 14.4 shall only apply if a Migration
occurs during the Term and any Renewal Terms hereof; and further, such Tenant’s
obligations shall not survive the expiration or earlier termination of this
Lease

14.5 Regulated Substances Defined. “Regulated Substances” shall include
“hazardous waste,” “hazardous substances,” “toxic substances,” “regulated
substances,” “petroleum,” “petroleum products,” “polychlorinated biphenyl”
(“PCBs”), including PCBs used in electrical transformers and as ballasts,
asbestos and other substances or chemicals, the production, storage, use and/or
disposition of which are regulated, prohibited or controlled pursuant to any
Environmental Law. As use herein, “Environmental Laws” shall include any Legal
Requirements pertaining to the environment, health, industrial hygiene,
Hazardous Materials (as hereinafter defined) or natural resources, including,
but not limited to each of the following, as enacted as of the Effective Date or
as hereafter amended: CERCLA; the Resource Conservation and Recovery Act of
1976, 42 U.S.C. §6901 et seq.; the Toxic Substance Control Act, 15 U.S.C. §2601
et seq.; the Water Pollution Control Act (also known as the Clean Water Act), 33
U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §5101 et seq; and the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq. The term
“Reportable Event” means the existence or occurrence of any action, event or
condition at or affecting the Premises which Tenant is required to disclose or
report to any federal, state or local governmental agency pursuant to the
provisions of any Environmental Law.

 

17



--------------------------------------------------------------------------------

ARTICLE XV

SUBORDINATION; ESTOPPELS

15.1 Nondisturbance and Attornment. Tenant agrees that this Lease shall be
subject and subordinate to the lien of any mortgage that encumbers the Premises
from time to time; provided, however, as a condition to such subordination,
Landlord’s mortgagee shall execute and deliver to Tenant a Subordination,
Non-Disturbance and Attornment Agreement in a form reasonably acceptable to
Tenant.

15.2 Estoppels. Within thirty (30) days of receipt of a written request from the
other party to this Lease, each party shall, without charge, at any time or from
time to time, certify the following to any current or proposed mortgagee or
purchaser of Landlord, or any other person, firm or corporation specified in
such request: (a) whether this Lease has been supplemented or amended; (b) the
current status of the validity, force and effect of this Lease; (c) the
existence or non-existence of any default thereunder; (d) the existence of any
offsets, counterclaims or defenses to this Lease which exist in favor of such
responding party; (e) the commencement and expiration dates of the Term; (f) the
dates, if any, to which any rent or charges have been paid in advance; and
(g) any other matters as may reasonably be requested. Tenant shall not be
obligated to certify to the above matters unless the applicable certificate is
prepared by Landlord; provided, however, that Tenant shall supply information
related to the above matters upon the reasonable request of Landlord in order to
enable Landlord to prepare the certificate.

ARTICLE XVI

ASSIGNMENT AND SUBLETTING

16.1 Subletting. Tenant may sublease, license or grant third parties the right
to use all or any portion of the Premises, without the prior consent of
Landlord, provided (i) such third party’s operation is a part of the general
operation of Tenant and under the supervision and control of Tenant, (ii) such
operation is within the purposes for which said Premises shall be used and
(iii) Tenant remains primarily liable under the Lease. Except as provided in the
preceding sentence, Tenant shall not, without the prior written consent of
Landlord, said consent not to be unreasonably withheld, assign this Lease or any
interest hereunder, or sublet or transfer possession or control over the
Premises or any part thereof, or permit the use of the Premises by any Party
other than Tenant. Provided, however, no Landlord consent shall be required for
Tenant to assign, sublease, grant use rights or otherwise transfer the Lease or
the Premises, as applicable, to a parent, an affiliate, or a subsidiary of
Tenant or to a Party which acquires all or substantially all of the business or
assets of Tenant or the majority of stock or ownership interest in Tenant by
virtue of a merger, consolidation or reorganization (a “Permitted Transferee”),
provided, however, Tenant shall remain primarily obligated hereunder. Consent to
any assignment or sublease shall not destroy this provision, and all later
assignments or subleases shall be made likewise only on the prior written
consent of Landlord.

 

18



--------------------------------------------------------------------------------

16.2 Tenant Liability. In the event of any assignment or sublease approved
pursuant to Article XVI, Tenant shall nevertheless remain liable for the payment
of Rent and for the full and timely performance of all of the other terms and
conditions to be observed by Tenant hereunder. No assignment or subletting by
Tenant shall diminish or otherwise affect the liability of Tenant as a primary
obligor hereunder, and in the event that through any sublease or assignment
another Person becomes a co obligor with Tenant hereunder, Tenant hereby waives
any and all defenses, including without limitation, suretyship or accommodation
Party defenses, that it may have at law or in equity as a result thereof.

16.3 Assignment. Tenant may assign this Lease or sublet all or part of the
Premises to Tenant’s parent corporation, or to any wholly owned subsidiary or
affiliate of Tenant or Tenant’s parent corporation, or to a Party which acquires
all or substantially all of the business or assets of Tenant or the majority of
stock or ownership interest in Tenant by virtue of a merger, consolidation or
reorganization, without Landlord’s consent and effective upon written notice of
such assignment or sublease to Landlord. Tenant shall nevertheless remain
primarily obligated and liable for the payment of Rent and for the full and
timely performance of all of the other terms and conditions to be observed by
Tenant hereunder. No assignment or subletting by Tenant shall diminish or
otherwise affect the liability of Tenant as a primary obligor hereunder, and in
the event that through any sublease or assignment another Person becomes a co
obligor with Tenant hereunder, Tenant hereby waives any and all defenses,
including without limitation, suretyship or accommodation Party defenses, that
it may have at law or in equity as a result thereof.

16.4 Transfer by Landlord. In the event of the transfer and assignment by
Landlord of its ownership of the Premises and Landlord’s interest herein to any
person expressly assuming Landlord’s obligations hereunder, Landlord shall
thereby be released from any further responsibility hereunder, and Tenant agrees
to look solely to such successor in interest of Landlord for performance of such
obligations. In the event Landlord assigns Landlord’s interest in rents in a
transaction in which the assignee does not expressly assume all Landlord’s
obligations hereunder, including any collateral assignment of the Lease to
secure any indebtedness of Landlord or to guaranty the performance of the
obligations of any third party, Landlord shall remain responsible for the
performance of all its obligations and retains all rights which are incident to
the performance of such obligations, notwithstanding the terms of such
assignment unless and until the secured party should expressly assume said
obligations incident to a foreclosure or other transfer of fee simple legal
title to the Premises.

 

19



--------------------------------------------------------------------------------

16.5 Tenant’s Trade Fixtures. It is expressly understood and agreed that during
the Lease Term and until the expiration or termination thereof, any and all
improvements (whether denominated alterations or additions, and whether of a
capital or non-capital nature) constructed by Tenant on the Premises, and
including all signs, fixtures, trade fixtures, machinery, fencing, furniture,
appliances, and equipment erected or installed by Tenant, whether or not
attached to the Premises, shall remain the property of Tenant and may be removed
by Tenant at or before the expiration or earlier termination of this Lease,
including the period of any “holding over,” provided Tenant repairs all damage
in a good and workmanlike manner which may be caused by any such removal. Tenant
shall notify Landlord of any such property which Tenant intends to abandon and
leave with the Premises at the termination of the Lease and shall obtain
Landlord’s consent to do so, which consent shall not be unreasonably withheld,
delayed or conditioned (it being agreed, however, that Landlord may withhold its
consent in the event that such abandonment may cause Landlord to incur any
expense whatsoever), at least sixty (60) days prior to the Expiration Date. Any
such property not removed prior to the end of this Lease with Landlord’s consent
shall become the property of Landlord. In the event that Tenant does not receive
Landlord’s consent to abandon any such property at the Premises, Tenant shall
remain obligated and agrees to remove the same promptly after vacating the
Premises at the direction of Landlord, and to repair all damage caused by such
removal notwithstanding the expiration of the Lease Term. Unless Landlord has
explicitly waived its right in connection with its approval of any structural
change or addition to the Building and structures and systems of the Premises
requested by Tenant as provided hereinabove, Landlord may require Tenant to
restore the Premises to their condition before such change or addition, normal
wear and tear excepted, and Landlord shall not be deemed to have unreasonably
withheld its consent to any structural change or addition, in the event Tenant
should refuse to acknowledge its obligation to restore the Premises in
connection with its request for Landlord’s approval. Landlord shall nevertheless
be deemed to have irrevocably agreed to allow Tenant to vacate the Premises
without restoring any structural changes made with Landlord’s written consent,
or otherwise completed prior to the Rental Commencement Date.

ARTICLE XVII

DEFAULT AND REMEDIES

17.1 Tenant’s Default. Tenant agrees that one or more of the following events
shall be considered an “Event of Default” as said term is used herein:

(a) Tenant shall be adjudged an involuntary bankrupt or a decree or order
approving as properly filed a petition or answer filed against Tenant asking for
reorganization of Tenant under the Federal Bankruptcy Law as now or hereafter
amended, or under the laws of any State, shall be entered and such decree,
judgment or order shall not have been vacated or set aside within sixty
(60) days from the date of the entry or granting thereof; or

(b) Tenant shall institute any proceeding or give its consent to the institution
of any proceedings for the relief of Tenant under any bankruptcy or insolvency
laws; or

(c) Tenant shall make any assignment for the benefit of creditors or shall apply
for or consent to the appointment of a receiver for Tenant; or

(d) Tenant shall default in the payment of any installment of Monthly Base
Rental or in any other payment required to be made by Tenant hereunder if not
made within three (3) days after its due date; provided, however, no more than
two (2) times during any twelve (12) month period, Landlord shall provide Tenant
with written notice and five (5) days to cure the nonpayment of Monthly Base
Rental prior to Landlord declaring the same an Event of Default;

 

20



--------------------------------------------------------------------------------

(e) Tenant shall default in any of the other covenants and agreements herein
contained to be kept, observed and performed by Tenant and such default shall
continue for thirty (30) days after Tenant receives written notice thereof,
unless the default is of such nature that it cannot be cured within such thirty
(30) day period, in which case no Event of Default shall occur so long as Tenant
shall commence the curing of the default within such thirty (30) day period and
shall thereafter diligently prosecute the curing of same (provided such
additional period of time to cure shall not to exceed ninety (90) days); or

(f) if the Premises becomes subject to any mechanic’s, materialman’s or other
lien other than a lien for taxes not then due and payable and the lien shall
remain undischarged of record (by payment, bonding or otherwise) for a period of
thirty (30) days.

17.2 Landlord’s Remedies Upon Default. In the event of the occurrence of an
Event of Default as defined by Section 17.1, Landlord may (but only during
continuance of such Event of Default), subject to the provisions of applicable
law:

(a) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord.

(b) Terminate Tenant’s right to possession of the Premises without terminating
this Lease, in which event this Lease will continue in effect and Landlord shall
have the right to collect Monthly Base Rental when due. Landlord may relet the
Premises for the benefit of Tenant. Reletting can be for a period shorter or
longer than the remaining Lease Term. Tenant shall pay to Landlord the Monthly
Base Rental and additional rental hereunder on the dates the same is due, less
any rent and additional rent Landlord receives from any reletting. Tenant shall
have no right to any rent received by Landlord from such reletting in excess of
the Monthly Base Rental hereunder. No act by Landlord with respect to the
Premises shall terminate this Lease, including but not limited to acceptance of
the keys, institution of an action for detainer or other dispossessory
proceedings; it being understood that this Lease may only be terminated by
express written notice from Landlord to Tenant, and any reletting of the
Premises shall be presumed to be for and on behalf of Tenant, and not Landlord,
unless Landlord expressly provides otherwise in writing to Tenant.

(c) Landlord shall have the right, but not the obligation, to cure an Event of
Default on behalf of and for the account of Tenant. In such event, Landlord’s
costs and expenses incurred therein shall be paid for by Tenant forthwith as
additional rent, upon demand therefor, with interest thereon from the date
Landlord performs such work at the Default Rate.

(d) In any action to enforce its rights hereunder or in any litigation
concerning this Lease, Landlord shall be entitled to collect court costs,
reasonable attorneys’ fees and all costs of collection, including but not
limited to costs of depositions and expert witnesses.

(e) A termination of this Lease by Landlord or the recovery of possession of the
Premises by Landlord or any voluntary or other surrender of this Lease by Tenant
or a mutual cancellation thereof, shall not work a merger and shall at the
option of Landlord, terminate all or any existing franchises or concessions,
licenses, permits, subleases, subtenancies or the like between Tenant and any
third party with respect to the Premises, or may, at the option of Landlord,
operate as an assignment to Landlord of Tenant’s interest in same.

(f) The rights given to Landlord in this Section 17.2 are cumulative and shall
be in addition and supplemental to all other rights or remedies that Landlord
may have hereunder, under laws then in force or in equity; provided, however,
that (i) Landlord shall have no right to accelerate any Rent and (ii) in no
event shall Tenant be liable to Landlord for any punitive or exemplary damages
which may be suffered or incurred by Landlord as the result of any default by
Tenant hereunder.

 

21



--------------------------------------------------------------------------------

17.3 Landlord Default and Tenant Remedies. Landlord shall not be in default
hereunder and Tenant shall not have any remedy or cause of action unless
Landlord fails to perform any of its obligations hereunder within thirty
(30) days after Tenant has provided Landlord with written notice of such
failure; provided, however, if the nature of the failure is such that it cannot
be cured with the exercise of Landlord’s reasonable efforts within the thirty
(30) day period, Landlord shall have such longer period as may be required to
cure such failure, provided Landlord undertakes such curative action within the
thirty (30) day period and diligently proceeds with such curative action.
Tenant’s notice to Landlord shall include reasonable detail describing the
nature and extent of such failure and shall identify the Lease provision(s)
containing the obligation(s), and shall further describe the action to be taken
by Landlord to cure the failure to perform. Upon the happening of a Landlord
default, Tenant shall have the right, but not the obligation, to perform
Landlord’s obligation, provided, however, Tenant’s exclusive remedy shall be an
action for damages, and Tenant’s damages shall be limited to Tenant’s actual
direct (excluding consequential and punitive damages) damages therefore, and in
the event Tenant prevails in such an action for damages, Tenant shall have the
right to withhold from Monthly Base Rental and any other sums due and owing
pursuant to this Lease the amount of damages finally determined in any such
action until Tenant is reimbursed in full. The parties hereto acknowledge that
the Structural Components have a life span significantly beyond the Initial
Term. If, however, a Structural Component cannot be repaired or replaced
(provided Tenant has maintained such Structural Component in accordance with the
terms of this Lease) as reasonably determined by Landlord and as a result
thereof Tenant is prevented from conducting its business on the Premises for a
period in excess of one hundred eighty days, Tenant may terminate this Lease
upon written notice to Landlord.

ARTICLE XVIII

RIGHT OF FIRST OFFER TO PURCHASE

18.1 Right of First Offer.

(a) In the event that Landlord shall desire to sell or convey the Premises to an
unaffiliated third party, Landlord shall notify Tenant in writing of Landlord’s
intent to sell the Premises and the terms of and conditions of the proposed sale
(the “Purchase Offer Notice”). The Purchase Offer Notice shall specify a
purchase price (the “Price”), financial and other terms, and the amount of any
required deposit. Tenant shall have thirty (30) days following receipt of the
Purchase Offer Notice to deliver to Landlord a written notice accepting the
terms of the Purchase Offer Notice (“Acceptance Notice”).

 

22



--------------------------------------------------------------------------------

(b) Closing shall be held within thirty (30) days following Landlord’s receipt
of an Acceptance Notice, whereupon Landlord shall convey the Premises to Tenant
“as-is”, “where is”, and “with all faults”. At closing Landlord shall deliver to
Tenant a deed without covenants, sufficient to convey to Tenant fee simple title
to the Premises free and clear of all liens, restrictions and encumbrances
created by Landlord, except for (i) the Permitted Encumbrances, (ii) liens or
encumbrances created or suffered by Tenant or arising by reason of the failure
of Tenant to have observed or performed any term, covenant or agreement to be
observed or performed by Tenant under this Lease, (iii) the lien of any taxes
then affecting the Premises (subject to prorations), (iv) this Lease, and (v) if
the Premises are to be conveyed subject to the outstanding balance of any loan,
the corresponding mortgage and all other related loan documents. As used herein,
“Permitted Encumbrances” shall mean Necessary Easements, any matters consented
to by Landlord and Tenant in writing, and those covenants, restrictions,
reservations, liens, conditions, encroachments, easements, encumbrances and
other matters of title that affect the Premises as of the date Landlord acquires
the Land.

(c) If Tenant fails to timely give an Acceptance Notice within the time periods
required herein, (i) Landlord may proceed with the sale of the Premises, based
on the Price and the payment terms stated in the Purchase Offer Notice, and
(ii) Tenant’s rights under this Article XVIII shall lapse and have no effect for
a period of one year, regardless of whether the sale contemplated by the
Purchase Offer Notice is consummated, provided, however, if Landlord desires to
sell the Premises to the purchaser under the Purchase Offer Notice for a
purchase price of less than ninety-five percent (95%) of the Price or for
payment terms materially less favorable to Landlord than as stated in the
Purchase Offer Notice, then Landlord shall give Tenant a new offer based on the
terms agreed upon by Landlord and the purchaser under the Purchase Offer Notice
(a “Subsequent Offer”), and the terms of this Article XVIII shall apply;
provided, however, that Tenant shall have five (5) business days following the
receipt of a Subsequent Offer within which to deliver an Acceptable Notice to
Landlord.

(d) Notwithstanding anything to the contrary herein, the provisions of this
Article XVIII shall not apply to any sale or conveyance of the Premises (i) in
foreclosure (or similar proceeding) of any mortgage or to any conveyance in lieu
of foreclosure of such a mortgage, (ii) to an affiliate of Landlord, or
(iii) during an Event of Default. Tenant hereby acknowledges and confirms that a
mortgage or other related loan documents in connection with a loan may provide
that the Landlord may not sell, convey, alienate, mortgage, encumber, pledge or
otherwise transfer the Premises, or any part thereof, or any interest therein
(to Tenant or to anyone else), except as specifically provided under such
mortgage or related loan documents. Furthermore, the transfer of the beneficial
ownership interest, membership interest or other equity interest in the entity
comprising Landlord, may be governed by provisions in the mortgage or related
loan documents. Accordingly, Tenant hereby acknowledges and agrees that (A) the
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer of
(i) any beneficial ownership interest, membership interest or other equity
interest in Landlord to an affiliate of Landlord, or (ii) less than 100% of the
beneficial ownership interest, membership interest or other equity interest in
Landlord, or (B) the change of the trustee, manager or other controlling person
of the Landlord, shall not entitle Tenant to exercise its rights under this
Article XVIII.

(e) The rights granted to Tenant under this Article XVIII shall not survive the
expiration or termination of this Lease.

 

23



--------------------------------------------------------------------------------

ARTICLE XIX

MISCELLANEOUS

19.1 Access. Landlord: (a) shall have access to the Premises at any time during
a possible emergency, and otherwise during normal business hours upon reasonable
prior notice to Tenant for the purpose of inspection and to exhibit the Premises
to prospective purchasers, and, within three hundred sixty (360) days prior to
the Expiration Date, prospective tenants and (b) may at any time within three
hundred sixty (360) prior to the Expiration Date display in a conspicuous place
on the Premises not more than two “Real Estate For Rent” or “Real Estate For
Sale” signs, and Tenant agrees that no employee or agent of Tenant will
interfere with such signs when so placed. Landlord agrees that it shall exercise
its rights under this Section 19.1 so as not to interfere with the operation of
Tenant’s business on the Premises.

19.2 Waiver. The failure on the part of Landlord or Tenant to insist at any time
upon the strict performance of any one or more of the provisions of this Lease
shall not be deemed to be a waiver or a relinquishment for the future of any of
the rights or remedies that Landlord or Tenant may have and shall not be deemed
to be a waiver of any subsequent breach or default of the provisions hereof.

19.3 Notice.

(a) All notices or requests permitted under or required by the Lease shall be in
written form given by certified, registered or express U.S. mail service, return
receipt requested, or by air or other licensed courier service, and shall be
deemed delivered on the date actually received at the premises of the addressee,
if delivered by hand or by courier service, or on the date shown on the express,
certified or registered mail postal receipt, if delivered by U.S. mail.

(b) The initial addresses for Landlord and Tenant for delivery of all notices or
requests permitted under or required by the Lease shall be:

 

LANDLORD:

   c/o Caplease, LP    1065 Avenue of the Americas    New York, New York 10018
   Attn: General Counsel    with a copy to:    Cozen O’Connor    1900 Market
Street    Philadelphia, PA 19103    Attn: Helene S. Jaron, Esq.

TENANT:

   Vitamin Shoppe Industries Inc.    2101 91st Street    North Bergen, New
Jersey 07047    Attn: General Counsel    with a copy to:    Vitamin Shoppe
Industries Inc.    2101 91st Street   

North Bergen, New Jersey 07047

  

Attn: Richard Tannenbaum

 

24



--------------------------------------------------------------------------------

(c) Landlord and Tenant may change their respective addresses for notice at any
time and/or may designate up to two (2) additional notice copy addressees by
delivery of notice thereof to the other Party in any of the methods provided
hereinabove.

19.4 Authority to Contract. Each Party represents that the Party signing this
Lease is its executive officer or other representative is fully authorized to do
so.

19.5 Brokerage. Landlord and Tenant (respectively, “Representing Party”) each
represents and warrants to and covenants with the other Party that the
Representing Party has not heretofore, and will not hereafter, enter into any
agreement, arrangement or understanding pursuant to which any other person will
become entitled to or have the right to claim any broker’s or agent’s
commission, finder’s fee or similar compensation with respect to the
transactions contemplated by this agreement, other than CB Richard Ellis of
Virginia, Inc., who shall be paid a commission pursuant to a separate written
commission agreement between Landlord and CB Richard Ellis of Virginia, Inc.,
and that no licensed commercial real estate broker other than CB Richard Ellis
of Virginia, Inc. brought about this Lease or was the procuring cause of the
lease of the Premises by Landlord to Tenant, each Representing Party shall
indemnify the other Party against and hold the other Party harmless from the
claims of any person other than CB Richard Ellis of Virginia, Inc. who claims to
have dealt with the Representing Party as a broker or finder or in a similar
capacity in connection with the procurement, negotiation or execution of the
Lease. Nothing herein shall be deemed to limit or otherwise affect the payment
of real estate commissions in connection with the purchase of the Land by
Landlord or procurement of the Lease of the Premises by Landlord to Tenant,
provided that Tenant shall have no liability whatsoever for payment of any such
commission.

19.6 Entire Agreement. This Lease, together with the Work Letter, embodies and
constitutes the entire understanding between Landlord and Tenant with respect to
the transactions contemplated hereby, and all prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Lease.

19.7 Governing Law. This Lease shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Virginia.

19.8 Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision hereof.

19.9 Successors and Assigns. This Lease shall be binding upon and shall inure to
the benefit of Landlord and Tenant and their respective heirs, personal
representatives, successors, and permitted assigns.

19.10 Recording. The Parties agree that each shall, upon the request of the
other, execute a short form filing agreement for purposes of recording the
agreement.

 

25



--------------------------------------------------------------------------------

19.11 Exculpation. Tenant agrees that it shall look solely to the estate and
property of Landlord of the land and buildings of which the Premises are a part,
including applicable insurance proceeds and income related to the Premises for
the collection of any judgment, or any other judicial process, requiring the
payment of money by respect to any of the terms, covenants and conditions hereof
to be observed and/or performed by Landlord, and no other property or estates of
Landlord shall be subject to levy, execution or other enforcement procedures for
the satisfaction of Tenant’s remedies.

19.12 No Presumption Against Drafter. Landlord and Tenant understand, agree, and
acknowledge that: (a) this Lease has been freely negotiated by both Parties, and
(b) in any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of this Lease or any of its terms or conditions,
there shall be no inference, presumption, or conclusion drawn whatsoever against
either Party by virtue of such Party having drafted this Lease or any portion
thereof.

19.13 Plurals, Gender. Whenever the context of this Lease shall so require, the
singular shall include the plural, the male gender shall include the female
gender and the neuter, and vice versa.

19.14 Severability. In case any one or more of the provisions contained herein
shall be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Lease shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein unless to do so would
materially alter the benefits and burdens the Parties hereto have bargained for.

19.15 Time. Time is of the essence of this Lease; however, if the date for
performance of any provision hereof is a Saturday, Sunday, or banking holiday in
the State in which the Premises are located, then the date for performance shall
be extended until the next day that is not a Saturday, Sunday, or banking
holiday in the Commonwealth of Virginia/State of North Carolina.

19.16 Rights Cumulative. No remedy or election given by any provision in the
Lease shall be deemed exclusive unless so indicated, but each shall, wherever
possible, be cumulative with but not restrictive to all other remedies in law or
equity.

19.17 Exhibits. All exhibits referred to in the body hereof and attached hereto
are incorporated herein by this reference as if repeated in their entirety.

19.18 Attorney’s Fees. In the event of any litigation regarding this Agreement,
each party shall pay their own attorney’s fees and costs of court.

19.19 Amendments. This Lease may not be altered, changed or amended, except by
an instrument in writing executed by the Parties hereto.

19.20 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original.

19.21 Recitals. The Recitals are incorporated into this Lease as a matter of
contract and not mere recital.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, have
caused their duly authorized and empowered officers or other representatives to
set hereunto their hands and to affix their official seals, as of the Effective
Date.

 

LANDLORD:

CLF Ashland LLC, a Delaware limited liability company

By:

 

 

Name:

 

 

Title:

 

 

TENANT:

Vitamin Shoppe Industries Inc., a New York corporation

By:

 

 

Name:

 

 

Title:

 

 

 

27



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description



--------------------------------------------------------------------------------

EXHIBIT B

Work Letter



--------------------------------------------------------------------------------

EXHIBIT C

Site Plan Depicting Location of New Construction